Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
 
Response to Amendment
 	The Amendment filed 6/27/22 has been entered. Claims 21-39 are pending in the application, all of which are new. Claims 1-20 have been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Huynh on 8/9/22.


 	Claims 30, 31, 34, and 37 are canceled and claims 21, 32, 33, and 39 have been amended as follows:


21. A downhole cutting assembly for cutting a downhole tubular disposed in a wellbore, comprising: 	a landing seat disposed on the downhole tubular, the landing seat having a cylindrical wall including one or more inner socket surfaces that face inward and extend lengthwise; 	a landing mandrel having:  		a landing portion for coupling to the landing seat after the landing seat is positioned in the wellbore; and 	 	one or more outer socket surfaces that face outward and extend lengthwise, wherein the landing mandrel is configured to be seated on the landing seat such that the one or more outer socket surfaces are abutted against the one or more inner socket surfaces to inhibit rotation of the landing mandrel; 	a motor disposed below the landing mandrel; 	a housing rotatably coupled to the motor; and 	a blade pivotably coupled to the housing, the blade having a portion pushed, by the motor, against the downhole tubular string.


32. A downhole cutting assembly for cutting a downhole tubular disposed in a wellbore, comprising:  	a landing seat capable of being disposed on the downhole tubular, the landing seat having a cylindrical wall including one or more inner socket surfaces that face inward and extend lengthwise;  	a landing mandrel having:  		a landing portion for coupling to the landing seat after the landing seat is positioned in the wellbore; and
 		one or more outer socket surfaces that face outward and extend lengthwise, wherein the landing mandrel is configured to be seated on the landing seat such that the one or more outer socket surfaces are abutted against the one or more inner socket surfaces to inhibit rotation of the landing mandrel; 	a motor disposed below the landing mandrel; a housing rotatably coupled to the motor; and  	a blade pivotably coupled to the housing, the blade having a portion capable of being pushed, by the motor, against the downhole tubular


33. The downhole cutting assembly of claim [[22]] 32, wherein the cutter assembly further comprises: 	a piston extended through a collar of the housing; 	a coil abutted against the piston and the collar; 	a pin coupled to the housing above the piston and abutted against the piston; and 	a blade pivotably coupled to the housing, the blade having a portion capable of being abutted by the piston.


39. A downhole cutting assembly for cutting a downhole tubular disposed in a wellbore, comprising:
 	a landing seat capable of being disposed on the downhole tubular, the landing seat having a cylindrical wall including one or more inner socket surfaces that face inward and extend lengthwise;  	a landing mandrel having:  		a landing portion for coupling to the landing seat after the landing seat is positioned in the wellbore; and
 		one or more outer socket surfaces that face outward and extend lengthwise, wherein the landing mandrel is configured to be seated on the landing seat such that the one or more outer socket surfaces are abutted against the one or more inner socket surfaces to inhibit rotation of the landing mandrel; 	a motor disposed below the landing mandrel;
 	a housing rotatably coupled to the motor;
 	a piston capable of being pushed by the motor; and  	a blade pivotably coupled to the housing, the blade having a portion capable of being pushed, by the piston, against the downhole tubular.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to disclose, teach, or suggest the combination of key limitations instantly claimed. For example, the closest prior art fails to recite a downhole cutting assembly comprising a landing seat and landing mandrel, wherein the landing seat comprises inward facing inner socket surfaces and the landing mandrel comprises outward facing outer socket surfaces, and wherein the configuration prevents rotation of the landing mandrel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674